DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of SEQ ID NO: 10 in the reply filed on 12/10/21 is acknowledged.  The traversal is on the grounds that SEQ ID NO: 17 is SEQ ID NO: 10 with an additional C-terminal cysteine residue. Applicants argue that there is not a serious search burden to search SEQ ID NO: 10 and SEQ ID NO: 17. 
This argument was found persuasive and the species election requirement is hereby withdrawn. 
	Claims 32, 36, 44, 46, 57, 79, 81-90 are under consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 32 and 57 are rejected under 35 U.S.C. 103 as being obvious over El-Nachef et al. (“Microwave assisted formation of Peptide-Vitamin Conjugates” European Journal of Organic Chemistry; 2012; pp. 4412-4419, cited on IDS) in view of Leone-Bay et al. (“Oral delivery of Biologically active parathyroid hormone” Pharm Res. 2001 Jul;18(7):964-70). 
El-Nachef et al. teach peptides are of considerable interest as therapeutic agents but many suffer from low oral availability, because their physiochemical characteristics do not allow diffusion through the lipid bilayer of the cell wall as well as rapid biliary clearance (Introduction). El-Nachef et al. teach that new approaches to enhance uptake have involved vitamins covalently bound to peptides (Introduction). El-Nachef et al. teach in in the present study, amino acids and peptides are coupled through amide or ester linkages to Vitamins B3, H, E, and D3 (Introduction, 3rd para.). In particular, El-Nachef teach Scheme 5 (1st col. of p. 4415) comprising peptide conjugates of cholecalciferol. Table 5 discloses products 11c and 11d comprising conjugates of cholecalciferol and peptide Z-L-Ala or Z-L-Val. The Vitamin D is not hydroxylated at the carbon 1 position and Scheme 5 discloses cholecalciferol is conjugated to the peptide at the carbon 3 position. El-Nachef concludes that they described microwave assisted synthesis of new peptide-vitamin conjugates with diverse applicability and activity and the ease of linking them to peptides (Conclusions). 
El-Nachef does not disclose an embodiment of the cholecalciferol conjugated with a therapeutic peptide, however the teachings of Leone-Bay et al. cure these deficiencies. 
Leone-Bay et al. teach that PTH stimulated bone formation and is indicated in the treatment of osteoporosis. Leone-Bay et al. teach that PTH is only effective when dosed by injection because it has no oral bioavailability (Abstract). 
With respect to claims 32 and 57, it would have been obvious to a person of ordinary skill in the art to conjugate a therapeutic peptide, such as PTH to the cholecalciferol of El-Nachef et al. for the treatment of osteoporosis as taught by Leone-Bay et al. because El-Nachef et al. teach that new approaches to enhance uptake of therapeutic peptides involve vitamins covalently bound to therapeutic peptides. A person of ordinary skill in the art would be motivated to try the PTH because Leone-Bay teaches that PTH for the treatment of osteoporosis is not orally available and El-Nachef et al. teach conjugation of a therapeutic peptide with cholecalciferol to enhance oral uptake. Therefore, a person would be motivated to conjugate the PTH to cholecalciferol in order to make the PTH orally available for ease of use. Moreover, a person of ordinary skill in the art would have been motivated to conjugate a therapeutic peptide with cholecalciferol because El-Nachef concludes that the microwave assisted synthesis of new peptide-vitamin conjugates have diverse applicability and activity and ease of linking them to peptides. There is a reasonable expectation of success because El-Nachef et al. discloses successful conjugation of Vitamin D3 (cholecalciferol) at the carbon 3 position to a peptide. There is also a reasonable expectation of success because PTH is a well-known treatment for osteoporosis. 



	Claims 32, 44, 57,82 and 85 are rejected under 35 U.S.C. 103 as being obvious over El-Nachef et al. (“Microwave assisted formation of Peptide-Vitamin Conjugates” European Journal of Organic Chemistry; 2012; pp. 4412-4419, cited on IDS) in view of Leone-Bay et al. (“Oral delivery of Biologically active parathyroid hormone” Pharm Res. 2001 Jul;18(7):964-70) and Fukuda et al. (EP 0 528 271 A1, 05/08/1992, cited on IDS).
	El Nachef et al. and Leone-Bay et al. do not teach the sequence of PTH (SEQ ID NO: 10 or 17), however the teachings of Fukuda et al. cure these deficiencies. 
Fukuda et al. teach novel human PTH derivatives useful as hormone remedies (top of p. 2). Fukuda et al. teach SEQ ID NO: 56, which comprises instantly claimed SEQ ID NO: 10 (residues 1-34 of SEQ ID NO: 56) and SEQ ID NO: 17 (residues 1-35 of SEQ ID NO: 56)(p. 51-52). Fukuda et al. teach the muteins in which amino acid residues are changed to cysteine (i.e. SEQ ID NO: 56) can form dimers and various substituent groups can be introduced into the side chain of the cysteine, whereby the PTH muteins can be stabilized, the activity enhance and the absorption to the tissues improved (p. 10). Please note that the transitional phrase “comprising” and “having” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation of claims 44, 82 and 85 includes sequences in which SEQ ID NO: 10 and 17 are embedded and does not exclude additional, unrecited elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the PTH of Fukuda et al. for the PTH of Leone-Bay et al. in the conjugate of El-Nachef et al. because Fukuda et al. teach the sequence has improved properties. A person of ordinary skill in the art would be motivated to use the PTH of Fukuda et al. because the PTH muteins can be stabilized, the activity enhanced and the absorption to the tissues improved. There is a reasonable expectation of success given that Fukuda et al. teach the sequence of the PTH peptides and El-Nachef et al. teach the method of conjugation. 





	Claims 32, 36, 44, 46, 57, 79, 81-90 are rejected under 35 U.S.C. 103 as being obvious over El-Nachef et al. (“Microwave assisted formation of Peptide-Vitamin Conjugates” European Journal of Organic Chemistry; 2012; pp. 4412-4419,cited on IDS), Leone-Bay et al. (“Oral delivery of Biologically active parathyroid hormone” Pharm Res. 2001 Jul;18(7):964-70) and Fukuda et al. (EP 0 528 271 A1, 05/08/1992,cited on IDS) in view of Soliman et al. (WO 2013/172967 A1, cited on IDS). 
The applied reference has common inventors (Soliman, Hales, and Sard) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The teachings of El-Nachef et al., Leone-Bay et al. and Fukuda et al. are presented above. The references do not teach the conjugate comprises a scaffold. However, the teachings of Soliman et al. cure this deficiency.
Soliman et al. teach carriers that enhance the absorption, half-life or bioavailability of therapeutic compounds. The carriers comprise targeting groups that bind the vitamin D binding protein (DBP) (Abstract). Soliman et al. teach the targeting group is Vitamin D, and increases the absorption, bioavailability, or the half-life of the therapeutic compound in circulation (p. 5, 3rd para.). Soliman et al. teach the carriers serve the purpose of improving the pharmacokinetic properties of a biological or chemical entity that is coupled or conjugated with the carrier, which occurs thought the interaction of the targeting group with the vitamin DBP, which can actively transport molecules quickly and effectively from the site of administration to the circulating plasma, thereby reducing exposure of the drug to degradative enzymes (p. 11, 4th para). In particular, Soliman et al. teach vitamin D conjugated to therapeutic peptide (p. 38. 3rd para). Figure 1 discloses the carrier drug conjugate, wherein the targeting group is conjugated to the therapeutic compounds via a scaffold. Soliman et al. teach the scaffold moiety comprises PEG, polylysine, polyethyleneimine…an amino acid, small carbon chain linker or an additional therapeutic agent.  
With respect to claims 36, 46, 79 and 81-90, it would have been obvious to a person of ordinary skill in the art to include a scaffold, such as PEG in the conjugate of Vitamin D and PTH as made obvious by El-Nachef et al. and Leone-Bay et al. A person of ordinary skill in the art would be motivated by the teachings of Soliman et al. to include a scaffold, such as PEG because the conjugates of Soliman et al. increases the absorption, bioavailability, or the half-life of the therapeutic compound in circulation. There is a reasonable expectation of success given that both El-Nachef et al. and Soliman et al. teach methods of conjugating peptides to Vitamin D. Moreover, scaffolds such as PEG are commonly used in conjugates and method of conjugation are well known in the art. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 36, 57, 79 and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12-14 of U.S. Patent No. 9,289,507. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN claims a method of treating a patient in need of a therapeutic peptide comprising administering an effective amount of a carrier drug conjugate comprising a targeting group that is Vitamin D not hydroxylated at the carbon 1 position linked to a therapeutic peptide via a scaffold, wherein the scaffold is PEG, in a pharmaceutically acceptable formulation, wherein the composition is delivered to said patient by transdermal…. or implanted reservoir (claims 10 and 12-14). Therefore, the claims of the USPN anticipate the instant claims. 


Claims 32, 36, 57, 79 and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 23-25 of U.S. Patent No. 9,173,950. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN claims a conjugate comprising a therapeutic protein Ghrelin activity (therapeutic protein), a stably attached scaffold and a targeting group that is Vitamin D not hydroxylated at the carbon 1 position, wherein after administration the half-life of the conjugate is greater than the non-conjugated therapeutic peptide (claims 11,23), wherein the conjugate is administered by subcutaneous injection (claims 12-13, 24-25). The USPN teaches administration of the therapeutic peptide, meeting the limitations of the instant claims. Therefore, the claims of USPN anticipate the instant claims. 


Claims 32, 36, 57, 79 and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 9,616,109. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN claims a conjugate comprising an insulin peptide (therapeutic protein), a stably attached scaffold and a targeting group that is Vitamin D not hydroxylated at the carbon 1 position conjugated at the carbon 3 position, wherein after administration the half-life of the conjugate is greater than the non-conjugated therapeutic peptide, wherein the conjugate is administered by subcutaneous injection (claims 11-15). The USPN teaches administration of the therapeutic peptide, meeting the limitations of the instant claims. Therefore, the claims of USPN anticipate the instant claims. 



Claims 32, 36, 57, 79 and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 9,585,934. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN claims a conjugate comprising a protein having apelin activity (therapeutic protein), a stably attached scaffold and a targeting group that is Vitamin D not hydroxylated at the carbon 1 position conjugated at the carbon 3 position, wherein after administration the half-life of the conjugate is greater than the non-conjugated therapeutic peptide, wherein the conjugate is administered by subcutaneous injection (claims 7-12). The USPN teaches administration of the therapeutic peptide, meeting the limitations of the instant claims. Therefore, the claims of USPN anticipate the instant claims. 


Claims 32, 36, 57, 79 and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,884,124. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN claims a method of treating a subject with a therapeutic peptide comprising administering a carrier drug conjugate comprising Vitamin D not hydroxylated at the carbon 1 position wherein said targeting group is stably linked to said therapeutic peptide, wherein the peptide has ghrelin activity (therapeutic peptide), wherein the conjugate further comprises a scaffold, wherein the conjugate is administered by transdermal…..or implanted reservoir mode, wherein the scaffold is PEG, wherein the subject is a mammal, or human (claims 1-15). Therefore, the claims of USPN anticipate the instant claims. 

Claims 32, 36, 57, 79 and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-21 of U.S. Patent No. 10,702,574. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN claims a method of treating a patient with a conjugated therapeutic peptide that has an increased absorption…comprising administering an effective amount of a carrier drug conjugate comprising a targeting group that is vitamin D not hydroxylated at the carbon 1 position conjugated to a therapeutic peptide at the carbon 3 position via a scaffold, wherein the scaffold is PEG, wherein the composition is administered via transdermal…. or implanted reservoir mode (claims 13-21).
Therefore, the claims of USPN anticipate the instant claims. 

Claims 32, 36, 57, 79 and 83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 12-20 of U.S. Patent No. 10,420,819. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN claims a method for treating a patient in need of insulin, comprising administering an effective amount of insulin conjugated to the carbon 3 position of vitamin D not hydroxylated at the carbon 1 position, wherein the conjugate is administered by transdermal…. or implanted reservoir mode, wherein the conjugate comprises a scaffold selected from PEG (claims 1-4 and 12-20). 
Therefore, the claims of USPN anticipate the instant claims. 


Claims 32, 36, 44, 46, 57, 79, 81-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of U.S. Patent No. 10,406,202. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN claims a conjugate comprising a protein having PTH activity (therapeutic protein), a stably attached scaffold and a targeting group that is Vitamin D not hydroxylated at the carbon 1 position conjugated at the carbon 3 position, wherein after administration the half-life of the conjugate is greater than the non-conjugated therapeutic peptide, wherein the PTH is SEQ ID NO: 10 or 17-18, wherein the conjugate is administered by subcutaneous injection (claims 13-19). SEQ ID NO: 10 and 17 of the USPN are identical to instantly claimed SEQ ID NO: 10 and 17. Therefore, the claims of USPN anticipate the instant claims. 

Claims 32, 36, 44, 46, 57, 79, 81-90 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 11,116,816. Although the claims at issue are not identical, they are not patentably distinct from each other. The USPN claims a conjugate comprising a SEQ ID NO: 10 conjugated to Vitamin D not hydroxylated at the carbon 1 position, wherein when the conjugate is administered to a rat has a greater Cmax compared to the native peptide, wherein the conjugate is administered by subcutaneous (claims 1-56). SEQ ID NO: 10 of the USPN are identical to instantly claimed SEQ ID NO: 10. The USPN teaches administration of the therapeutic peptide, meeting the limitations of the instant claims. Therefore, the claims of USPN anticipate the instant claims. 


Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654